Citation Nr: 1709356	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing is in the Veteran's file. 

In April 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Service connection for PTSD was granted by the Veterans Benefits Administration (VBA) in an October 2016 rating decision.


CONCLUSION OF LAW


As the Veteran's appeal concerning entitlement to service connection for PTSD was granted by the VBA, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for service connection for PTSD in September 2010.  The RO denied the Veteran's claim by rating action dated in November 2010.  The Veteran timely submitted a notice of disagreement and perfected a substantive appeal.  In April 2014, the Board remanded the claim for further evidentiary development.  Following the additional development directed by the Board, by rating action dated in October 2016, the VBA granted service connection for PTSD and assigned an initial rating of 70 percent effective August 17, 2016.  The Veteran has not disagreed with effective date or the rating assigned, and in any event, such would be downstream issues from the issue of service connection that was on appeal.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Additionally, in a correspondence received in February 2017, the Veteran expressed his intent to withdraw the issue of entitlement to service connection for PTSD.

Thus, because service connection was granted for the Veteran's PTSD there remains no case or controversy regarding the appeal for service connection; thus, the appeal as to that issue is dismissed.  38 U.S.C.A. § 7105 (West 2014); see also Grantham, 114 F.3d 1156.


ORDER

The appeal is dismissed.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


